Exhibit 10.20.1

 

AMENDMENT TO STOCK PURCHASE AGREEMENT

 

THIS AMENDMENT TO THE STOCK PURCHASE AGREEMENT (this “Amendment”), dated as of
December 30, 2004, is made and entered into by and between Advanced TelCom
Group, Inc. (the “Seller”) and Eschelon Telecom, Inc. (the “Purchaser”).

 

WHEREAS,  the Seller and the Purchaser are parties to that certain Stock
Purchase Agreement, dated October 13, 2004 (the “Stock Purchase Agreement”)
pursuant to which Seller has agreed to sell and Purchaser has agreed to purchase
all of the issued and outstanding shares of common stock, par value $.001 per
share (the “Shares”) of Advanced TelCom, Inc., a Delaware corporation;

 

WHEREAS, pursuant to the terms and conditions of this Amendment, the parties
desire to amend to the Stock Purchase Agreement as provided herein; and

 

WHEREAS, as more fully set forth herein, the parties to the Stock Purchase
Agreement intend the purchase to be completed and effective as of 11:59 p.m. on
December 31, 2004;

 

NOW, THEREFORE, in consideration of the foregoing recitals and the agreements
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereby agree that the Agreement shall
be amended as follows:

 

1.             Closing and Effective Date.  Notwithstanding any provision in
Section 2.3 of the Stock Purchase Agreement to the contrary, the parties hereto
acknowledge and agree, that because December 31, 2004 is not a Business Day, the
Closing shall occur on December 30, 2004 but shall be effective for all purposes
as of 11:59 p.m. on December 31, 2004.

 

2.             Amendment to Section 3.2.  Section 3.2 of the Stock Purchase
Agreement shall be amended to read in its entirety as follows:

 

3.2           No Ongoing or Transition Services.  Except for such services, if
any, expressly provided for in a transition services agreement executed and
delivered at the Closing, all data processing, accounting, insurance, banking,
personnel, legal, communications and other services provided to the Companies by
the Seller or any Affiliate of the Seller, including any agreements or
understandings (written or oral) with respect thereto, shall terminate upon the
Closing.

 

3.             Amendment to Section 4.12.  The first sentence of
Section 4.12(a) shall be amended to remove the word to “ATG” and replace such
word with “Seller.”

 

4.             Amendment to Section 7.1(g).  Section 7.1(g) of the Stock
Purchase Agreement shall be amended to read in its entirety as follows:

 

(g)           Flexible and Dependent Care Spending Accounts.  The Seller (or one
of its Affiliates) shall, as of and after the Closing Date, retain all 2004
contributions of each ATI Employee then participating in the GE flexible
spending accounts (the “Seller Flexible Benefits Plan”).  All claims for

 

--------------------------------------------------------------------------------


 

reimbursement which have not been paid as of the Effective Date shall be
processed and paid pursuant to and under the terms of the Seller Flexible
Benefits Plan.

 

5.             Deletion of Section 8.1(d)(i).  Section 8.1(d)(i) of the Stock
Purchase Agreement shall be deleted in its entirety and shall be of no further
force or effect.

 

6.             Waiver of Closing Conditions in Section 8.1(f).  Purchaser does
hereby acknowledge and agree that the conditions set forth in Section 8.1(f) of
the Stock Purchase Agreement have been satisfied in full and does hereby waive
any further compliance with such section as a condition to Closing.

 

7.             Amendment to Section 9.2(a).   Section 9.2(a) of the Stock
Purchase Agreement shall be amended to read in its entirety as follows:

 

(a)           The Seller hereby indemnifies the Purchaser against and agrees to
hold it harmless from any and all damages, loss, liability and expense
(including, without limitation, reasonable expenses of investigation and
reasonable attorney’s fees and expenses actually incurred in connection with any
action, suit, or proceeding whether involving a third party claim or claim
solely between the parties hereto) (“Damages”) incurred or suffered by the
Purchaser arising out of (i) any misrepresentation or breach of warranty or
breach of covenant or agreement made or to be performed by the Seller pursuant
to this Agreement, (ii) the Retained Assets or the Retained Liabilities or
(iii) the ownership and operation of the Business prior to the Closing, provided
that, notwithstanding anything herein to the contrary:

 

(A)          Seller shall not have any liability for any Damages arising out of
or with respect to the condition (including breaches) or suitability for use of
the Assets (other than pursuant to clause (i) of Section 9.2(a));

 

(B)           Seller shall not have any liability for any Damages arising out of
or with respect to any credits, liabilities or obligations of the Companies or
the Business resulting from actions, events or circumstances occurring prior to
the Closing and that, in the ordinary course of business and in accordance with
the terms of such credits, liabilities or obligations, were not payable or
should not have been satisfied or discharged prior to Closing (other than
pursuant to clauses (i) and (ii) of Section 9.2(a));

 

(C)           the Purchaser shall not make a claim against the Seller for
indemnification under Section 9.2 for Damages unless and until the aggregate
amount of such Damages exceeds $100,000 (the “Seller Basket”), in which event
the Purchaser may claim indemnification only for Damages in excess of the Seller
Basket; provided, however, the Seller Basket shall not apply to any claim for
Damages relating to liabilities or obligations of the Companies or the Business
resulting from actions, events, or circumstances prior to the Closing and that,
in the ordinary

 

2

--------------------------------------------------------------------------------


 

course of business and in accordance with the terms of such credits, liabilities
or obligations and Section 6.3, should have been satisfied or discharged prior
to Closing; and

 

(D)          the aggregate maximum liability of the Seller under clause (i) of
this Section 9.2(a) shall not exceed $6,875,000.

 

8.             Amendment to Schedule.  Paragraph 5 of Schedule 2.7 shall be
amended to read in its entirety as follows:

 

5.     The processing costs incurred by ATI prior to or on the Closing Date for
the management of all benefit plans, insurance programs, payroll and other
processes/systems associated with employee compensation or benefits.

 

9.             No Other Amendment.  Except as expressly provided in this
Amendment, the Stock Purchase Agreement is, and shall continue to be, in full
force and effect in accordance with its terms, without amendment thereto, and
is, in all respects, ratified and confirmed.

 

10.           Miscellaneous.  This Amendment shall be subject to the provisions
set forth in Article X of the Stock Purchase Agreement, which are incorporated
herein by this reference with the same force and effect as if set forth herein. 

 

 

The remainder of this page left blank.

Signature page follows.

 

3

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, IN ACCORDANCE WITH SECTIONS 10.5 AND 10.6 OF THE STOCK
PURCHASE AGREEMENT, THE PARTIES HERETO HAVE CAUSED THIS AMENDMENT TO THE STOCK
PURCHASE AGREEMENT TO BE DULY EXECUTED, AS OF THE DATE FIRST ABOVE WRITTEN.

 

 

 

ADVANCED TELCOM GROUP, INC.

 

 

 

 

 

 

 

By:

  /s/ David M. O’Neill

 

 

David M. O’Neill

 

 

President

 

 

 

 

 

 

 

ESCHELON TELECOM, INC.

 

 

 

 

 

 

 

By:

  /s/ Richard A. Smith

 

 

Richard A. Smith

 

 

President and CEO

 

--------------------------------------------------------------------------------